



GREIF,INC.
AMENDED AND RESTATED
NONQUALIFIED DEFERRED COMPENSATION PLAN
AMENDMENT NO. 1


WHEREAS, Greif, Inc. (hereinafter referred to as "Company") established the
Greif, Inc. Amended and Restated Nonqualified Deferred Compensation Plan
(hereinafter "Plan") for a select group of management or highly compensated
employees (hereinafter "Eligible Employees") effective as of June 1, 2008; and


WHEREAS, Company now wishes to amend the controlling documents for the Plan to
more accurately reflect their desire in connection with the deferrals of
compensation of a select group of management or highly compensated employees and
subsequent distribution election; and


WHEREAS, Article 3, Contributions, Section 3.2, Time of Deferral Election,
currently provides for the continuation of a Participant's deferral election for
subsequent Plan Years until such Participant submits a new and valid deferral
election; and


WHEREAS, the Company now wishes to more accurately reflect the original intent
and current practice as it relates to the submission of deferral election forms
with the removal of the election form continuation language as currently
provided in the above referenced section; and


WHEREAS, Article 11, Section 11.9 Amendment, Modification, Suspension or
Termination, of the Plan document provides Company with the authority to amend
and modification of the Plan, subject to non-applicable restrictions.


NOW THEREFORE, the Company hereby amends the Plan document as follows:


1.A1ticle 3, Contributions, Section 3.2, Time of Deferral Election, of the
Greif, Inc. Amended and Restated Nonqualified Deferred Compensation Plan is
hereby revised to read as follows:


"3.2 Time of Deferral Election.


A Deferral Election shall be effective only if it is made in a timely manner as
follows:


(a)A Deferral Election with respect to any Salary and/or Bonus must be submitted
to the Administrator before the beginning of the calendar year during which the
amount to be deferred will be earned. As of December 31 of each calendar year,
said Deferral Election is irrevocable for the following calendar year.


(b)Notwithstanding the foregoing and in the discretion of the Employer, in a
year in which an Employee is first eligible to participate in this Plan, and
provided that such Employee is not eligible to participate in any other
arrangement, that, along with the Plan, is treated as a single plan under Code
Section 409A and the regulations promulgated thereunder, such Deferral Election
shall be submitted within thirty (30) days after the date on which the



--------------------------------------------------------------------------------



Employee is first eligible to participate, with respect to Compensation to be
earned after such election is made.


(c)Notwithstanding the foregoing and in the discretion of the Employer, a
Deferral Election with respect to any Performance-based Compensation may be
submitted by an Eligible Employee or a Participant provided that such Deferral
Election is submitted at least six (6) months prior to the end of the
performance period on which the Performance-based Compensation is based;
provided, that the Participant performs services continuously from the later of
the beginning of the performance period or the date the performance criteria are
established through the date an election is made and, in no event may an
election to defer be made after such Performance-based Compensation has become
readily ascertainable.


(d)Notwithstanding the foregoing and in the discretion of the Employer, a
Deferral Election with respect to any Fiscal Year Compensation may be submitted
by an Eligible Employee or a Participant by no later than the close of the
Employer's fiscal year preceding the first fiscal year in which are performed
any services for which such compensation is payable."


2.To the extent the execution of this Amendment No.1 by Greif Inc. necessitates
a modification(s) to the Plan's index; such modification(s) shall be made and
become effective concurrently with the execution of this Amendment.


IN WITNESS WHEREOF, the Employer has executed this Amendment No.1 on this the
20th day of December, 2010.


Greif Inc.


By: /s/ KAREN LANE
Name: Karen Lane
Title: Senior Vice President, People Services and Talent Development


Attested:


By: /s/ DON BELL
Name: Don Bell
Title: Vice President, Global Total Rewards

